                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BEMIS COMPANY, INC.                                                                PLAINTIFF

v.                              Case No. 4:17-cv-00452 KGB

MCGLYNN & ASSOCIATES, INC.                                                       DEFENDANT

                                            ORDER

       Before the Court is a stipulation for dismissal with prejudice submitted by plaintiff Bemis

Company, Inc. (“Bemis”) and defendant McGlynn & Associates, Inc. (“McGlynn”) (Dkt. No. 41).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii). For

good cause shown, the Court adopts the stipulation of dismissal. The Court dismisses with

prejudice this action, including all claims and counterclaims against all parties. Each party will

bear its own costs.

       It is so ordered this 18th day of February, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
